Cite as: 592 U. S. ____ (2021)              1

                      THOMAS, J., dissenting

SUPREME COURT OF THE UNITED STATES
     REPUBLICAN PARTY OF PENNSYLVANIA
20–542              v.
 VERONICA DEGRAFFENREID, ACTING SECRETARY
           OF PENNSYLVANIA, ET AL.

            JAKE CORMAN, ET AL.
20–574              v.
    PENNSYLVANIA DEMOCRATIC PARTY, ET AL.
 ON PETITIONS FOR WRITS OF CERTIORARI TO THE SUPREME
       COURT OF PENNSYLVANIA, MIDDLE DISTRICT
       Nos. 20–542 and 20–574.   Decided February 22, 2021

   The motions of Donald J. Trump for President, Inc. for
leave to intervene as petitioner are dismissed as moot. The
motions of Thomas J. Randolph, et al. for leave to intervene
as respondents are dismissed as moot. The motion of Hon-
est Elections Project for leave to file a brief as amicus curiae
in No. 20–542 is granted. The motion of White House
Watch Fund, et al. for leave to file a brief as amici curiae in
No. 20–574 is granted. The petitions for writs of certiorari
are denied.
   JUSTICE THOMAS, dissenting from the denial of certiorari.
   The Constitution gives to each state legislature authority
to determine the “Manner” of federal elections. Art. I, §4,
cl. 1; Art. II, §1, cl. 2. Yet both before and after the 2020
election, nonlegislative officials in various States took it
upon themselves to set the rules instead. As a result, we
received an unusually high number of petitions and emer-
gency applications contesting those changes. The petitions
here present a clear example. The Pennsylvania Legisla-
ture established an unambiguous deadline for receiving
mail-in ballots: 8 p.m. on election day. Dissatisfied, the
Pennsylvania Supreme Court extended that deadline by
2         REPUBLICAN PARTY OF PENNSYLVANIA v.
                    DEGRAFFENREID
                   THOMAS, J., dissenting

three days. The court also ordered officials to count ballots
received by the new deadline even if there was no evi-
dence—such as a postmark—that the ballots were mailed
by election day. That decision to rewrite the rules seems to
have affected too few ballots to change the outcome of any
federal election. But that may not be the case in the future.
These cases provide us with an ideal opportunity to address
just what authority nonlegislative officials have to set elec-
tion rules, and to do so well before the next election cycle.
The refusal to do so is inexplicable.
                               I
   Like most States, Pennsylvania has a long history of lim-
iting the use of mail-in ballots. But in October 2019, the
Pennsylvania Legislature overhauled its election laws. Rel-
evant here, it gave all voters the option of voting by mail,
and it extended the deadline for officials to receive mail bal-
lots by several days to 8 p.m. on election day. 2019 Pa. Leg.
Serv. Act 2019–77. Then, in response to COVID–19, the
legislature again amended the law but decided not to ex-
tend the receipt deadline further. See 2020 Pa. Leg. Serv.
Act 2020–12.
   Displeased with that decision, the Pennsylvania Demo-
cratic Party sued in state court. It argued that the court
could extend the deadline through a vague clause in the
State Constitution providing, in relevant part, that “[e]lec-
tions shall be free and equal.” Art. I, §5. The Pennsylvania
Supreme Court agreed. On September 17, it held that this
“free and equal” provision enabled the court to extend the
deadline three days to accommodate concerns about postal
delays.
   Petitioners promptly moved for emergency relief, filing
an application for a stay on September 28. That application
easily met our criteria for granting relief. See Hol-
lingsworth v. Perry, 558 U. S. 183, 190 (2010) (per curiam).
                  Cite as: 592 U. S. ____ (2021)             3

                     THOMAS, J., dissenting

Not only did parties on both sides agree that the issue war-
ranted certiorari, but there also was no question that peti-
tioners faced irreparable harm. See Maryland v. King, 567
U. S. 1301, 1303 (2012) (ROBERTS, C. J., in chambers)
(“ ‘[A]ny time a State is enjoined by a court from effectuating
statutes enacted by representatives of its people, it suffers
a form of irreparable injury’ ”). Petitioners further estab-
lished a fair prospect of certiorari and reversal. For more
than a century, this Court has recognized that the Consti-
tution “operat[es] as a limitation upon the State in respect
of any attempt to circumscribe the legislative power” to reg-
ulate federal elections. McPherson v. Blacker, 146 U. S. 1,
25 (1892). Because the Federal Constitution, not state con-
stitutions, gives state legislatures authority to regulate fed-
eral elections, petitioners presented a strong argument that
the Pennsylvania Supreme Court’s decision violated the
Constitution by overriding “the clearly expressed intent of
the legislature.” Bush v. Gore, 531 U. S. 98, 120 (2000)
(Rehnquist, C. J., concurring). Despite petitioners’ strong
showing that they were entitled to relief, we divided 4–4
and thus failed to act. Scarnati v. Boockvar, ante, p. ___.
    Four days later, petitioners filed the first of these peti-
tions and moved to expedite consideration so the Court
could decide the merits before election day. But by that
time, election day was just over a week away. So we denied
the motion to expedite even though the question was of “na-
tional importance” and there was a “strong likelihood that
the State Supreme Court decision violates the Federal Con-
stitution.” Republican Party of Pa. v. Boockvar, ante, at 3
(statement of ALITO, J.).
                             II
  Now that the petitions are before us under the normal
briefing schedule, I see no reason to avoid them. Indeed,
the day after we denied petitioner’s motion to expedite in
No. 20–542, the case became even more worthy of review.
4            REPUBLICAN PARTY OF PENNSYLVANIA v.
                       DEGRAFFENREID
                      THOMAS, J., dissenting

The Eighth Circuit split from the Pennsylvania Supreme
Court, granting a preliminary injunction against an at-
tempt by the Minnesota Secretary of State to extend the
legislature’s deadline to receive ballots by seven days. Car-
son v. Simon, 978 F. 3d 1051, 1059–1060, 1062 (2020). This
divide on an issue of undisputed importance would justify
certiorari in almost any case. That these cases concern fed-
eral elections only further heightens the need for review.
                               A
   Elections are “of the most fundamental significance un-
der our constitutional structure.” See Illinois Bd. of Elec-
tions v. Socialist Workers Party, 440 U. S. 173, 184 (1979).
Through them, we exercise self-government. But elections
enable self-governance only when they include processes
that “giv[e] citizens (including the losing candidates and
their supporters) confidence in the fairness of the election.”
See Democratic National Committee v. Wisconsin State Leg-
islature, ante, at 3 (KAVANAUGH, J., concurring in denial of
application to vacate stay); accord, Purcell v. Gonzalez, 549
U. S. 1, 4 (2006) (per curiam) (“Confidence in the integrity
of our electoral processes is essential to the functioning of
our participatory democracy”).
   Unclear rules threaten to undermine this system. They
sow confusion and ultimately dampen confidence in the in-
tegrity and fairness of elections. To prevent confusion, we
have thus repeatedly—although not as consistently as we
should—blocked rule changes made by courts close to an
election. See Purcell, supra.1

——————
   1 See also Merrill v. People First of Ala., ante, p. ___ (Merrill II); Andino

v. Middleton, ante, p. ___; Merrill v. People First of Ala., 591 U. S. ___
(2020) (Merrill I); Republican National Committee v. Democratic Na-
tional Committee, 589 U. S. ___ (2020) (per curiam); Veasey v. Perry, 574
U. S. 951 (2014); North Carolina v. League of Women Voters, 574 U. S.
927 (2014) (allowing enjoined provisions to remain in effect for the up-
coming election).
                 Cite as: 592 U. S. ____ (2021)            5

                    THOMAS, J., dissenting

  An election system lacks clear rules when, as here, differ-
ent officials dispute who has authority to set or change
those rules. This kind of dispute brews confusion because
voters may not know which rules to follow. Even worse,
with more than one system of rules in place, competing can-
didates might each declare victory under different sets of
rules.
  We are fortunate that the Pennsylvania Supreme Court’s
decision to change the receipt deadline for mail-in ballots
does not appear to have changed the outcome in any federal
election. This Court ordered the county boards to segregate
ballots received later than the deadline set by the legisla-
ture. Order in Republican Party of Pa. v. Boockvar,
No. 20A84. And none of the parties contend that those bal-
lots made an outcome-determinative difference in any rele-
vant federal election.
  But we may not be so lucky in the future. Indeed, a sep-
arate decision by the Pennsylvania Supreme Court may
have already altered an election result. A different petition
argues that after election day the Pennsylvania Supreme
Court nullified the legislative requirement that voters write
the date on mail-in ballots. See Pet. for Cert., O. T. 2020,
No. 20–845. According to public reports, one candidate for
a state senate seat claimed victory under what she con-
tended was the legislative rule that dates must be included
on the ballots. A federal court noted that this candidate
would win by 93 votes under that rule. Ziccarelli v. Alle-
gheny Cty. Bd. of Elections, 2021 WL 101683, *1 (WD Pa.,
Jan. 12, 2021). A second candidate claimed victory under
the contrary rule announced by the Pennsylvania Supreme
Court. He was seated.
  That is not a prescription for confidence. Changing the
rules in the middle of the game is bad enough. Such rule
changes by officials who may lack authority to do so is even
worse. When those changes alter election results, they can
severely damage the electoral system on which our self-
6         REPUBLICAN PARTY OF PENNSYLVANIA v.
                    DEGRAFFENREID
                   THOMAS, J., dissenting

governance so heavily depends. If state officials have the
authority they have claimed, we need to make it clear. If
not, we need to put an end to this practice now before the
consequences become catastrophic.
                                 B
   At first blush, it may seem reasonable to address this
question when it next arises. After all, the 2020 election is
now over, and the Pennsylvania Supreme Court’s decision
was not outcome determinative for any federal election.
   But whatever force that argument has in other contexts,
it fails in the context of elections. For at least three reasons,
the Judiciary is ill equipped to address problems—includ-
ing those caused by improper rule changes—through post-
election litigation.
   First, postelection litigation is truncated by firm time-
lines. That is especially true for Presidential elections,
which are governed by the Electoral Count Act, passed in
1887. That Act sets federal elections for the day after the
first Monday in November—last year, November 3. See 3
U. S. C. §1. Under a statutory safe-harbor provision, a
State has about five weeks to address all disputes and make
a “final determination” of electors if it wants that decision
to “be conclusive.” §5. Last year’s deadline fell on Decem-
ber 8, and the Electoral College voted just six days later.
§7. Five to six weeks for judicial testing is difficult enough
for straightforward cases. For factually complex cases,
compressing discovery, testimony, and appeals into this
timeline is virtually impossible.
   Second, this timeframe imposes especially daunting con-
straints when combined with the expanded use of mail-in
ballots. Voting by mail was traditionally limited to voters
who had defined, well-documented reasons to be absent.
See, e.g., Moreton, Note, Voting by Mail, 58 S. Cal. L. Rev.
1261, 1261–1264 (1985). In recent years, however, many
States have become more permissive, a trend greatly accel-
erated by COVID–19. In Pennsylvania, for example, mail-
                  Cite as: 592 U. S. ____ (2021)             7

                     THOMAS, J., dissenting

in ballots composed just 4% of ballots cast in 2018. But the
legislature dramatically expanded the process in 2019,
thereby increasing the mail-in ballots cast in 2020 to 38%.
   This expansion impedes postelection judicial review be-
cause litigation about mail-in ballots is substantially more
complicated. For one thing, as election administrators have
long agreed, the risk of fraud is “vastly more prevalent” for
mail-in ballots. Liptak, Error and Fraud at Issue as Absen-
tee Voting Rises, N. Y. Times, Oct. 6, 2012. The reason is
simple: “[A]bsentee voting replaces the oversight that exists
at polling places with something akin to an honor system.”
Ibid. Heather Gerken, now dean of Yale Law School, ex-
plained in the same New York Times article that absentee
voting allows for “simpler and more effective alternatives to
commit fraud” on a larger scale, such as stealing absentee
ballots or stuffing a ballot box, which explains “ ‘why all the
evidence of stolen elections involves absentee ballots and
the like.’ ” Ibid. The same article states that “[v]oting by
mail is now common enough and problematic enough that
election experts say there have been multiple elections in
which no one can say with confidence which candidate was
the deserved winner.” Ibid.
   Pennsylvania knows this well. Even before widespread
absentee voting, a federal court had reversed the result of a
state senate election in Philadelphia after finding that the
supposedly prevailing candidate “conducted an illegal ab-
sentee ballot conspiracy and that the [election officials] cov-
ertly facilitated the scheme with the specific purpose of en-
suring a victory for” that candidate. Marks v. Stinson, 1994
WL 146113, *29, *36 (ED Pa., Apr. 26, 1994). This problem
is not unique to Pennsylvania, and it has not gone away.
Two years ago, a congressional election in North Carolina
was thrown out in the face of evidence of tampering with
absentee ballots. Because fraud is more prevalent with
mail-in ballots, increased use of those ballots raises the
likelihood that courts will be asked to adjudicate questions
8           REPUBLICAN PARTY OF PENNSYLVANIA v.
                      DEGRAFFENREID
                     THOMAS, J., dissenting

that go to the heart of election confidence.2
   Fraud is not the only aspect of mail-in ballots that com-
plicates postelection judicial review. Also relevant are the
corresponding safeguards that States put in place to ame-
liorate that heightened risk of fraud. To balance the “strong
interest” of ballot access with the “ ‘compelling interest in
preserving the integrity of [the] election process,’ ” Purcell,
549 U. S., at 4, many States have expanded mail-in ballots
but sought to deter fraud—and create mechanisms to detect
it—by requiring voters to return ballots in signed, dated se-
crecy envelopes. Some States also require witness or notary
signatures. Tallying these ballots tends to be more labor
intensive, involves a high degree of subjective judgment
(e.g., verifying signatures), and typically leads to a far
higher rate of ballot challenges and rejections. Litigation
over these ballots can require substantial discovery and la-
bor-intensive fact review. In some cases, it might require
sifting through hundreds of thousands or millions of ballots.
It also may require subjective judgment calls about the va-
lidity of thousands of ballots. Judicial review in this situa-
tion is difficult enough even when the rules are clear and
the number of challenged ballots small. Adding a dispute
about who can set or change the rules greatly exacerbates
the problem.
   Third, and perhaps most significant, postelection litiga-
tion sometimes forces courts to make policy decisions that
they have no business making. For example, when an offi-
cial has improperly changed the rules, but voters have al-
ready relied on that change, courts must choose between

——————
   2 We are fortunate that many of the cases we have seen alleged only

improper rule changes, not fraud. But that observation provides only
small comfort. An election free from strong evidence of systemic fraud is
not alone sufficient for election confidence. Also important is the assur-
ance that fraud will not go undetected. Cf. McCutcheon v. Federal Elec-
tion Comm’n, 572 U. S. 185, 191, 206–207 (2014) (plurality opinion).
                  Cite as: 592 U. S. ____ (2021)            9

                     THOMAS, J., dissenting

potentially disenfranchising a subset of voters and enforc-
ing the election provisions—such as receipt deadlines—that
the legislature believes are necessary for election integrity.
That occurred last year. After a court wrongly altered
South Carolina’s witness requirement for absentee ballots,
this Court largely reinstated the original rule, but declined
to apply it to ballots already cast. Andino v. Middleton,
ante, p. ___. Settling rules well in advance of an election
rather than relying on postelection litigation ensures that
courts are not put in that untenable position.
   In short, the postelection system of judicial review is at
most suitable for garden-variety disputes. It generally can-
not restore the state of affairs before an election. And it is
often incapable of testing allegations of systemic maladmin-
istration, voter suppression, or fraud that go to the heart of
public confidence in election results. That is obviously prob-
lematic for allegations backed by substantial evidence. But
the same is true where allegations are incorrect. After all,
“[c]onfidence in the integrity of our electoral process is es-
sential to the functioning of our participatory democracy.”
Purcell, supra, at 4; cf. McCutcheon v. Federal Election
Comm’n, 572 U. S. 185, 191, 206–207 (2014) (plurality opin-
ion) (identifying a compelling interest in rooting out the
mere “appearance of corruption” in the political process).
An incorrect allegation, left to fester without a robust mech-
anism to test and disprove it, “drives honest citizens out of
the democratic process and breeds distrust of our govern-
ment.” Purcell, supra, at 4.
                            III
  Because the judicial system is not well suited to address
these kinds of questions in the short time period available
immediately after an election, we ought to use available
cases outside that truncated context to address these ad-
mittedly important questions. Here, we have the oppor-
10          REPUBLICAN PARTY OF PENNSYLVANIA v.
                      DEGRAFFENREID
                     THOMAS, J., dissenting

tunity to do so almost two years before the next federal elec-
tion cycle. Our refusal to do so by hearing these cases is
befuddling. There is a clear split on an issue of such great
importance that both sides previously asked us to grant cer-
tiorari. And there is no dispute that the claim is sufficiently
meritorious to warrant review. By voting to grant emer-
gency relief in October, four Justices made clear that they
think petitioners are likely to prevail. Despite pressing for
review in October, respondents now ask us not to grant cer-
tiorari because they think the cases are moot. That argu-
ment fails.
   The issue presented is capable of repetition, yet evades
review. This exception to mootness, which the Court rou-
tinely invokes in election cases, “applies where (1) the chal-
lenged action is in its duration too short to be fully litigated
prior to cessation or expiration, and (2) there is a reasonable
expectation that the same complaining party will be subject
to the same action again.” Davis v. Federal Election
Comm’n, 554 U. S. 724, 735 (2008) (internal quotation
marks omitted) (resolving a dispute from the 2006 election);
see also Anderson v. Celebrezze, 460 U. S. 780, 784, and
n. 3 (1983) (resolving a dispute from the 1980 election).
Here, the Pennsylvania Supreme Court issued its decision
about six weeks before the election, leaving little time for
review in this Court. And there is a reasonable expectation
that these petitioners—the State Republican Party and leg-
islators—will again confront nonlegislative officials alter-
ing election rules. In fact, various petitions claim that no
fewer than four other decisions of the Pennsylvania Su-
preme Court implicate the same issue.3 Future cases will
arise as lower state courts apply those precedents to justify
intervening in elections and changing the rules.


——————
  3 Pet. for Cert., O. T. 2020, No. 20–845 (challenging three decisions);

Pet. for Cert., O. T. 2020, No. 20–810 (challenging one decision).
                 Cite as: 592 U. S. ____ (2021)           11

                    THOMAS, J., dissenting

                         *    *     *
   One wonders what this Court waits for. We failed to set-
tle this dispute before the election, and thus provide clear
rules. Now we again fail to provide clear rules for future
elections. The decision to leave election law hidden beneath
a shroud of doubt is baffling. By doing nothing, we invite
further confusion and erosion of voter confidence. Our fel-
low citizens deserve better and expect more of us. I respect-
fully dissent.
                    Cite as: 592 U. S. ____ (2021)                   1

                         ALITO, J., dissenting

SUPREME COURT OF THE UNITED STATES
     REPUBLICAN PARTY OF PENNSYLVANIA
20–542              v.
 VERONICA DEGRAFFENREID, ACTING SECRETARY
           OF PENNSYLVANIA, ET AL.

            JAKE CORMAN, ET AL.
20–574              v.
    PENNSYLVANIA DEMOCRATIC PARTY, ET AL.
 ON PETITIONS FOR WRITS OF CERTIORARI TO THE SUPREME
       COURT OF PENNSYLVANIA, MIDDLE DISTRICT
        Nos. 20–542 and 20–574.    Decided February 22, 2021

   JUSTICE ALITO, with whom JUSTICE GORSUCH joins,
dissenting from the denial of certiorari.
   I agree with JUSTICE THOMAS that we should grant re-
view in these cases. They present an important and recur-
ring constitutional question: whether the Elections or Elec-
tors Clauses of the United States Constitution, Art. I, §4,
cl. 1; Art. II, §1, cl. 2, are violated when a state court holds
that a state constitutional provision overrides a state stat-
ute governing the manner in which a federal election is to
be conducted. That question has divided the lower courts,*
and our review at this time would be greatly beneficial.
   In the cases now before us, a statute enacted by the Penn-
sylvania Legislature unequivocally requires that mailed
ballots be received by 8 p.m. on election day. Pa. Stat. Ann.,
Tit. 25, §§3146.6(c), 3150.16(c) (Purdon 2020). Neverthe-
less, the Pennsylvania Supreme Court, citing a provision of
the State Constitution mandating that elections “be free
and equal,” Art. I, §5, altered that deadline and ordered
——————
  *See Pennsylvania Democratic Party v. Boockvar, ___ Pa. ___, ___–___,
238 A. 3d 345, 369–372 (2020); Carson v. Simon, 978 F. 3d 1051, 1059–
1060 (CA8 2020).
2         REPUBLICAN PARTY OF PENNSYLVANIA v.
                   DEGRAFFENREID
                   ALITO, J., dissenting

that mailed ballots be counted if received up to three days
after the election, Pennsylvania Democratic Party v. Boock-
var, ___ Pa. ___, ___–___, 238 A. 3d 345, 362, 371–372
(2020). Both the state Republican and Democratic parties
urged us to grant review and decide this question before the
2020 election. See Application for Stay in Republican Party
of Pennsylvania v. Boockvar, No. 20A54, pp. 2–3; Demo-
cratic Party of Pennsylvania Response to Application for
Stay in No. 20A54, pp. 8–9. But the Court, by an evenly
divided vote, refused to do so. Nos. 20A53 and 20A54, ante,
p. ___ (THOMAS, ALITO, GORSUCH, and KAVANAUGH, JJ.,
noting dissents). That unfortunate decision virtually en-
sured that this important question could not be decided be-
fore the election. See No. 20–542, ante, p. ___ (statement of
ALITO, J., joined by THOMAS and GORSUCH, JJ.).
   Now, the election is over, and there is no reason for refus-
ing to decide the important question that these cases pose.
“The provisions of the Federal Constitution conferring on
state legislatures, not state courts, the authority to make
rules governing federal elections would be meaningless if a
state court could override the rules adopted by the legisla-
ture simply by claiming that a state constitutional provi-
sion gave the courts the authority to make whatever rules
it thought appropriate for the conduct of a fair election.”
Ante, at 3; see also Bush v. Palm Beach County Canvassing
Bd., 531 U. S. 70, 76 (2000) (per curiam). A decision in
these cases would not have any implications regarding the
2020 election. (Because Pennsylvania election officials
were ordered to separate mailed ballots received after the
statutory deadline, see Republican Party of Pa. v. Boockvar,
No. 20A84, ante, p. ___, we know that the State Supreme
Court’s decision had no effect on the outcome of any election
for federal office in Pennsylvania.) But a decision would
provide invaluable guidance for future elections.
   Some respondents contend that the completion of the
2020 election rendered these cases moot and that they do
                  Cite as: 592 U. S. ____ (2021)             3

                      ALITO, J., dissenting

not fall within the mootness exception for cases that present
questions that are “capable of repetition” but would other-
wise evade review. See, e.g., Davis v. Federal Election
Comm’n, 554 U. S. 724, 735–736 (2008). They argue that
the Pennsylvania Supreme Court’s decision “arose from an
extraordinary and unprecedented confluence of circum-
stances”—specifically, the COVID–19 pandemic, an in-
crease in mail-in voting, and Postal Service delays—and
that such a perfect storm is not likely to recur. Brief in Op-
position for Boockvar in No. 20–542, pp. 1, 9; see also Brief
in Opposition for Pennsylvania Democratic Party in Nos.
20–542 and 20–574, p. 12.
   That argument fails for three reasons. First, it does not
acknowledge the breadth of the Pennsylvania Supreme
Court’s decision. That decision claims that a state consti-
tutional provision guaranteeing “free and equal” elections
gives the Pennsylvania courts the authority to override
even very specific and unambiguous rules adopted by the
legislature for the conduct of federal elections. See App. to
Pet. for Cert. 47a (relying on the court’s “broad authority to
craft meaningful remedies when required” (internal quota-
tion marks omitted)). That issue is surely capable of repe-
tition in future elections. Indeed, it would be surprising if
parties who are unhappy with the legislature’s rules do not
invoke this decision and ask the state courts to substitute
rules that they find more advantageous.
   Second, the suggestion that we are unlikely to see a re-
currence of the exact circumstances we saw this fall misun-
derstands the applicable legal standard. In order for a
question to be capable of repetition, it is not necessary to
predict that history will repeat itself at a very high level of
specificity. See Federal Election Comm’n v. Wisconsin
Right to Life, Inc., 551 U. S. 449, 463 (2007).
   Third, it is highly speculative to forecast that the Penn-
sylvania Supreme Court will not find that conditions at the
time of a future federal election are materially similar to
4         REPUBLICAN PARTY OF PENNSYLVANIA v.
                   DEGRAFFENREID
                   ALITO, J., dissenting

those last fall. The primary election for Pennsylvania con-
gressional candidates is scheduled to occur in 15 months,
and the rules for the conduct of elections should be estab-
lished well in advance of the day of an election. We may
hope that by next spring the pandemic will no longer affect
daily life, but that is uncertain. In addition, the state
court’s decision was not based solely on the pandemic but
was also grounded in part on broader concerns about the
operation of the Postal Service, App. to Pet. for Cert. 34a–
35a, 47a, and concerns of this nature may persist or resur-
face. As voting by mail becomes more common and more
popular, the volume of mailed ballots may continue to in-
crease and thus pose delivery problems similar to those an-
ticipated in 2020.
   For these reasons, the cases now before us are not moot.
There is a “reasonable expectation” that the parties will
face the same question in the future, see Wisconsin Right to
Life, Inc., 551 U. S., at 463, and that the question will evade
future pre-election review, just as it did in these cases.
   These cases call out for review, and I respectfully dissent
from the Court’s decision to deny certiorari.